DETAILED ACTION
Applicants’ arguments, filed 17 February 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Substantial Duplicate Claims
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanza et al. (US 2008/0193372 A1) in view of Abra et al. (Research Communications in Chemical Pathology and Pharmacology, Vol. 29(2), 1980, pages 349-360).
Lanza et al. (hereafter referred to as Lanza) is drawn to delivery of a targeted composition along with a decoy, as of Lanza, title and abstract. Lanza teaches the 

A method to deliver a desired agent selectively to a target site in a subject, which method comprises administering, substantially simultaneously, to said subject: 
(1) an active composition of targeted particulate vehicles wherein said vehicles are coupled to a ligand that binds specifically to its cognate at the target site and wherein said vehicles comprise, or are themselves, the agent to be delivered; and 
(2) an inactive carrier [i.e. decoy particles] which comprises particulate vehicles which lack said binding ligand and which optionally lack said agent

As such, Lanza teaches administering both an active agent and an inactive carrier of particulate vehicles. Said nanoparticles appear to be sized less than 400 nm, as of Lanza, paragraph 0072. Said nanoparticles may be charged, as of Lanza, paragraph 0041 and 0061.
As to claim 1, the claim requires a specific particle size. Lanza teaches a particle size of less than 400 nm, as of Lanza, paragraph 0072. This overlaps with the claimed range of 4 nm to 500 nm. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
Lanza does not teach the required time period of more than 5 minutes to about 72 hours difference between the active agent and the biocompatible nanoparticle.
Abra et al. (hereafter referred to as Abra) teaches the following, as of the abstract.



As such, the skilled artisan would have understood that administration of the first dose of liposomes one hour prior to the active liposomes (comprising 14C) would have resulted in the active liposomes having a greater concentration in blood.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the method of Lanza to have administered the decoy particles up to one hour prior to the active agent. Abra teaches that administering empty liposomes up to an hour prior to a model active agent results in increased concentration of the model active agent in blood. As such, the skilled artisan would have been motivated to have modified the method of Lanza to have administered the decoys up to at least an hour prior to the active agent in order to have predictably increased the concentration of the active agent in blood (with respect to a comparative method lacking the decoys) with a reasonable expectation of success.
As to claim 1, the claim requires that the absolute surface charge (zeta potential) is at least 10 mV (e.g. +10 mV or higher or -10 mV or lower). Lanza is not anticipatory because Lanza does not teach the zeta potential of the decoy nanoparticle. However, looking at the liposome composition of Abra, it appears that the skilled artisan would have expected the liposome of Abra to have had a zeta potential in the claimed range. This is because the liposome of Abra comprises phosphatidylcholine, cholesterol, en arguendo, the zeta potential of the liposome of Abra was negative but not below -10 mV, the skilled artisan would have been motivated to have optimized the zeta potential of the liposome to have been in the claimed range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the concept of administering decoy particles and active particles is taught by Lanza and Abra, and the concept of administering decoy particles with a negative zeta potential is taught by Abra. As such, it would not have been inventive to have discovered the optimum or workable zeta potential range by routine experimentation.
As to claim 1, the claim requires that the biocompatible nanoparticle be free of additional therapeutic, prophylactic, or diagnostic agent. Lanza teaches that the decoy nanoparticles optionally lack a labeling component (i.e. diagnostic agent) or therapeutic agent, as of Lanza, paragraph 0012. 
As to claim 2, the sodium dipalmitoyl phosphatidate of Abra is negatively charged.
As to claims 3-4, the liposome of Abra is understood to read on the required lipid based nanoparticle. This is also understood to be an organic nanoparticle.

As to claim 10, Lanza appears to teach a 50% reduction in dosage due to using decoy particles (e.g. 0.15 mCi instead of 0.30 mCi), as of Lanza, paragraph 0081.
As to claim 11, Lanza teaches that the method of Lanza results in slower clearance of active agent, as of Lanza, paragraph 0020, apparently as compared with a method without decoy. Lanza appears to specify that the clearance time is over two hours, as of the figures of Lanza. Nevertheless, the skilled artisan would have expected both the active agent and decoy to have been cleared by six weeks.
As to claims 12, Lanza teaches a “drug” as of Lanza, paragraph 0028 but does not specify the identity of the drug. This is understood to read on the required organic compound
As to claim 15, the active nanoparticles of Lanza which comprise metal chelates, as of Lanza, paragraphs 0056-0058, are understood to read on the required metal nanoparticles. Also see the paramagnetic nanoparticle of Lanza, paragraph 0070.
As to claim 16, Lanza teaches the active agent being encapsulated as of Lanza, Example 1, Preparation B, specifically paragraphs 0068-0071.

As to claim 18, Abra teaches separation of the first and second doses of administered liposomes in a range of 1 hour or 5 hours, as of Abra, abstract. This was explained above in the rejection of claim 1, and is also applicable to the rejection of claim 18.
As to claims 19-20, the optimization rationale applied by the examiner in regard to the zeta potential in claim 1 also applies to the zeta potential of below -12 mV in claims 19-20.


Claims 5-8 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanza et al. (US 2008/0193372 A1) in view of Abra et al. (Research Communications in Chemical Pathology and Pharmacology, Vol. 29(2), 1980, pages 349-360), the combination further in view of Ivkov et al. (US 2005/0090732 A1).
Lanza is drawn to a method of delivering an active agent comprising providing the active agent along with decoy nanoparticles. Abra teaches providing a time spacing of 1 hour between administration of the active and the decoy. See the rejection above over Lanza in view of Abra by themselves. Lanza also teaches an antineoplastic agent, as of Lanza, paragraph 0060.
Neither Lanza nor Abra teach an inorganic nanoparticle.

It would have been prima facie obvious for one of ordinary skill in the art to have used the nanoparticle and/or active agents taught by Ivkov as the antineoplastic agent in the method of Lanza. Lanza teaches a method comprising administration of an active agent, which may be an antineoplastic active agent, as of Lanza, paragraph 0060. However, Lanza is silent as to the identity of the antineoplastic agent. As Ivkov teaches various agents that are active as antineoplastics, the skilled artisan would have been motivated to have used the agents of Ivkov as antineoplastic agents in the method of Lanza for predictable treatment of neoplasms (i.e. cancer) with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (the nanoparticle of Ivkov or the drugs of Ivkov) for incorporation into a composition (that used in the method of Lanza), based on its recognized suitability for its intended use (treating cancer via chemotherapy or hyperthermia). See MPEP 2144.07.
As to claim 5, the magnetite nanoparticle of Ivkov, paragraph 0068, is an inorganic nanoparticle. This nanoparticle is sized from 0.1 nm to about 250 nm, as of the last sentence of paragraph 0068 of Ivkov. This size range overlaps with the claimed size range. While the prior art does not disclose the exact claimed values, but does prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 6, the magnetite nanoparticle of Ivkov, paragraph 0068, is an inorganic nanoparticle. This nanoparticle is sized from 0.1 nm to about 250 nm, as of the last sentence of paragraph 0068 of Ivkov. This size range overlaps with the claimed size range of 8 nm to 20 nm. Additionally, magnetite is understood by the examiner to comprise both divalent iron and trivalent iron; this reads on the required divalent and trivalent metallic element.
As to claim 7, the magnetite of Ivkov is Fe3O4, which is recited by the claim.
As to claim 8, Ivkov teaches a biocompatible coating as of paragraphs 0071-0072.
As to claim 12, the compounds of Ivkov, paragraph 0226 are organic compounds.
As to claim 13, the compounds of Ivkov, paragraph 0026 are cytotoxic compounds.
As to claim 14, Ivkov teaches therapeutic antibodies, as of paragraph 0007 and 0227.
As to claim 15, the iron oxide nanoparticle of Ivkov, paragraph 0069 reads on the claimed metal oxide nanoparticles.
As to claim 16, Ivkov teaches encapsulation of the iron oxide particle in a carrier, as of Ivkov, e.g. figure 11.
As to claim 17, Ivkov teaches binding a compound such as an antibody to the carrier, as of Ivkov, paragraphs 0024 or 0077.


Response to Arguments Regarding Obviousness Rejection
In applicant’s response on 17 February 2021 (hereafter referred to as applicant’s response), applicant presents the following arguments. These arguments are addressed below.
In applicant’s response, page 6, first full paragraph, applicant argues that Lanza is drawn to administering decoy particles substantially simultaneously as particles comprising the active agent. The examiner does not disagree with this point, and takes the position that it is because Lanza teaches administering the decoy and active particles substantially simultaneously that the claims are not anticipated over Lanza. Nevertheless, Abra teaches a difference in time between the administration of the empty decoy particles and the active particles. As such, applicant’s arguments in page 6, first full paragraph, appear to address Lanza by itself, but not the combination of Lanza in view of Abra. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV).
In applicant’s response, page 6, second paragraph, applicant makes the following argument, which is reproduced below.

Applicant also asserts that a skilled artisan would have recognized that for proper operation of the methods of Lanza et al., simultaneous administrations of targeted vehicles and decoy vehicles or minimal interval between the administrations of targeted vehicles and decoy vehicles would be necessary because the methods of Lanza et al. rely on the presence of a large excess of decoy vehicles that compete with targeted 

The examiner disagrees that Lanza teaches that administrations of targeted vehicles and decoy vehicles with an interval of more than five minutes would have been unsuccessful. Lanza appears to be silent as to what time difference between administration of the decoy and active particles would have rendered the decoy particles ineffective. Additionally, when Lanza is read in view of Abra, the skilled artisan would have understood that the time differences between administration of the empty (i.e. decoy) liposomes of Abra and the liposomes of Abra containing the model active agent (14C-inulin) was suitable for blocking reticuloendothelial system (i.e. RES) clearance when the time difference was 1 hour or 5 hours. As such, when Lanza is read in view of Abra, the skilled artisan would have understood that administering the active agent containing particles 1-5 hours after the empty decoy particles would have been sufficient for the empty decoy particles to have successfully blocked RES clearance of the active agent containing particles.
In applicant’s response, paragraph bridging pages 6-7, applicant points to the fact that Lanza teaches that the therapeutic agent containing particle is targeted. While the examiner does not necessarily disagree with this, it is unclear to the examiner how pointing to this is intended to distinguish the method of Lanza from the instantly claimed method. This is at least because instant claim 13 recites a targeted therapeutic.

This is not persuasive. The skilled artisan would have understood that the function of the liver and the spleen is to remove impurities from the bloodstream and/or prevent impurities from entering the bloodstream. See e.g. Lanza, paragraphs 0004-0006, in which this is explained in some detail. As such, the purpose of the decoy particles in Lanza and the empty particles in Abra is to saturate the reticuloendothelial system. This saturation of the reticuloendothelial system results in substantial uptake of the empty particles in the liver and spleen, as the liver and spleen are being used to remove the empty particles from circulation. Because the liver and spleen are busy removing empty particles from circulation, the particles containing active agent are not being removed from circulation and therefore are more likely to be able to reach other tissues before being removed from the body. As such, the skilled artisan would have expected that in both Lanza and Abra, administration of the decoy (i.e. empty) particles would have resulted in increased uptake of the active agent in every tissue except the liver and spleen, which would have been too busy removing empty particles to be able to remove the particles containing active agent.
In applicant’s response, page 8, first paragraph, applicant argues that Abra does not teach or suggest that administering biocompatible nanoparticles in a time frame of more than 5 minutes to about 24 hours prior to administering the pharmaceutical compound would maintain or increase the therapeutic benefit of the pharmaceutical compound with equivalent or reduced toxicity. This is not persuasive. As an initial 

    PNG
    media_image1.png
    218
    397
    media_image1.png
    Greyscale

In contrast, the skilled artisan would have understood that the therapeutic benefit of the drug comes from the drug being present in the body and acting on the tissue, organ, or receptor upon which it is supposed to act. As such, the methods of both Lanza and Abra result in the drug being present in the body for a longer period of time before it is removed. This would have resulted in greater therapeutic effect, which occurs when the drug acts on the receptor of interest, for equivalent or less toxicity, which occurs when the drug is removed from the body.
Applicant then argues that administering biocompatible nanoparticles more than 5 minutes before administering the therapeutic agent would render the biocompatible 

The effect of the cold pre-dose on the disposition of the 14C dose was most dramatic when it preceded the radio-labelled dose by one hour; it resulted in a twenty-nine fold increase in 14C blood levels, a five fold decrease in liver levels and a three fold increase in spleen levels without significantly affecting carcass levels.

As such, Abra teaches that administration of the biocompatible particles 1 hour prior to the active agent results in a 29-fold increase in active agent in the blood. As such, contrary to applicant’s arguments, administration of biocompatible particles 1 hour prior to active agent does render the biocompatible particles suitable for their intended purpose of increasing active agent concentration in blood.
In applicant’s response, page 8, last paragraph, and page 9, applicant argues that the secondary references fail to remedy the alleged deficiencies of the primary references. This is not persuasive. The primary references are not deficient for the reasons set forth above. As no additional argument is presented in regard to the 
With regard to applicant’s arguments regarding the Copeland reference on the paragraphs bridging pages 9-10 of applicant’s response, these arguments are understood to be moot in view of the withdrawal of the rejection over Copeland.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,413,509. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method comprising administering to a subject biocompatible nanoparticles and separately administering to a subject a pharmaceutical compound of interest. The biocompatible nanoparticles are administered more than 5 
The conflicting claims are drawn to a method comprising administering to a subject biocompatible nanoparticles which are organic nanoparticles and separately administering to a subject a pharmaceutical compound of interest. The conflicting claims are drawn to a method of the treatment of cancer. The biocompatible nanoparticles are administered more than 4 hours up to about 24 hours before the pharmaceutical compound of interest. The conflicting claims recite a size and zeta potential range for the biocompatible nanoparticles.
The instant and conflicting claims differ because the conflicting claims recite subject matter that is not recited by the instant claims, such as that the method is for treating cancer, a more limited time between which the biocompatible nanoparticles and pharmaceutical agent are administered, and limiting the biocompatible nanoparticle to an organic nanoparticle. Nevertheless, the subject matter of the conflicting claims is within the scope of that of the instant claims. As such, the subject matter of the conflicting claims effectively anticipates that of the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,391,058. Although the of the following reasons:
The instant claims are drawn to a method comprising administering to a subject biocompatible nanoparticles and separately administering to a subject a pharmaceutical compound of interest. The biocompatible nanoparticles are administered more than 5 minutes up to about 72 hours before or after the pharmaceutical compound of interest. The instant claims recite a size and zeta potential range for the biocompatible nanoparticles.
The conflicting claims are drawn to a method comprising administering to a subject at least two biocompatible nanoparticles which are organic nanoparticles and separately administering to a subject a pharmaceutical compound of interest. The conflicting claims are drawn to a method of the treatment of cancer. The biocompatible nanoparticles are administered more than 4 hours up to about 24 hours before the pharmaceutical compound of interest. The conflicting claims recite a size and zeta potential range for the biocompatible nanoparticles.
The instant and conflicting claims differ because the conflicting claims recite subject matter that is not recited by the instant claims, such as that the method is for treating cancer. The conflicting claims recite a more limited time between which the biocompatible nanoparticles and pharmaceutical agent are administered as compared with the instant claims. The conflicting claims also limit the biocompatible nanoparticle to an organic nanoparticle. The conflicting claims also require two types of biocompatible nanoparticle, whereas the instant claims require only one type of biocompatible nanoparticle. Nevertheless, the subject matter of the conflicting claims is .


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,765,632. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method comprising administering to a subject biocompatible nanoparticles and separately administering to a subject a pharmaceutical compound of interest. The biocompatible nanoparticles are administered more than 5 minutes up to about 72 hours before or after the pharmaceutical compound of interest. The instant claims recite a size and zeta potential range for the biocompatible nanoparticles.
The conflicting claims claims are drawn to a method comprising administering to a subject at least two biocompatible nanoparticles which are lipid based nanoparticles devoid of a surface stabilizing agent, and separately administering to a subject a pharmaceutical compound of interest which is a chemotherapeutic agent. The conflicting claims are drawn to a method of the treatment of cancer. The biocompatible nanoparticles are administered more than 10 minutes up to about 72 hours before the pharmaceutical compound of interest. The conflicting claims recite a size and zeta potential range for the biocompatible nanoparticles.
.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of copending Application No. 16/550,342 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method comprising administering to a subject biocompatible nanoparticles and separately administering to a subject a pharmaceutical compound of interest. The biocompatible nanoparticles are administered more than 5 minutes up to about 72 hours before or after the pharmaceutical compound of interest. The instant claims recite a size and zeta potential range for the biocompatible nanoparticles.
The copending claims are drawn to a method comprising administering to a subject at least two biocompatible nanoparticles which are organic nanoparticles and separately administering to a subject a pharmaceutical compound of interest. The copending claims are drawn to a method of the treatment of cancer. The biocompatible 
The instant and copending claims differ because the copending claims specify that the biocompatible nanoparticle is a lipid nanoparticle and the pharmaceutical agent is a chemotherapeutic agent. Nevertheless, the subject matter of the copending claims is within the scope of that of the instant claims. As such, the subject matter of the copending claims effectively anticipates that of the instant claims. This results in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments Regarding Double Patenting Rejections
In applicant’s response on 17 February 2021 (hereafter referred to as applicant’s response), applicant requests that the double patenting rejections be held in abeyance until such time as allowable subject matter is identified. This is not persuasive as no allowable subject matter has been identified. As such, the double patenting rejections have been maintained.


Additional Cited Reference
As an additional relevant prior art reference that has not previously been cited, the examiner cites Poiani et al. (US 2003/0186869 A1). Poiani et al. (hereafter referred to as Poiani) is drawn to a method of treating hypertension, as of Poiani, title and abstract. Poiani teaches the following, as of paragraph 0212, reproduced below.

    PNG
    media_image2.png
    236
    460
    media_image2.png
    Greyscale

As such, Poiani, like Lanza and Abra, teaches administration of empty particles 30 minutes prior to particles with an active agent for reticuloendothelial blockage.
Poiani is not anticipatory because Poiani dos not teach the required zeta potential. As such, Poiani is not part of the statement of rejection. Nevertheless, the teachings of Poiani appear to bolster the case that empty particles can be administered 30 minutes prior to active particles in order to achieve reticuloendothelial blockade. This would appear to further rebut applicant’s apparent argument on page 6 of applicant’s response that the empty particles must be administered at substantially the same time as the active particles in order to achieve reticuloendothelial blockade.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612